Mercure, J. P.
Appeal from a judgment of the Supreme Court (Caruso, J.), entered May 26, 1998 in Schenectady County, which dismissed petitioner’s application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, after a hearing.
On January 7, 1998, petitioner entered a guilty plea to a single count of criminal possession of stolen property in the fourth degree. He was incarcerated in the Schenectady County Jail pending sentencing. In May 1998, petitioner sought the issuance of a writ of habeas corpus based upon his claim that the documents and procedures relating to his commitment were deficient. Supreme Court dismissed the application, and petitioner brought the present appeal. Thereafter, petitioner was sentenced to a prison term of IV2 to 3 years and is currently incarcerated in a State correctional facility. In view of defendant’s present incarceration on a presumptively valid judgment of conviction, the contentions advanced by petitioner have been rendered academic (see, Matter of Medina v Senkowski, 242 AD2d 762; People ex rel. Scott v Campbell, 211 AD2d 925, lv denied 85 NY2d 805; cf., People ex rel. Hirschberg v Close, 1 NY2d 258).
Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as academic, without costs.